DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/22  is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recite the limitation "said central units" in line 15 of claim 1.  There is insufficient antecedent basis for this limitation in the claim
Claims 13-16 recite the limitation "the reference units" in line 1 of each claims.  There is insufficient antecedent basis for this limitation in the claim.
Response to Arguments
Applicant's arguments filed 7/11/22 have been fully considered but they are not persuasive.
Applicant argues that Kim does not teach a cleanroom or wherein said one or more external peripheral devices are located outside the cleanroom.
In contrast to applicant’s assertions, Kim teaches a robot cleaner operable to clean a room. Kim does not specifically disclose the room is a cleanroom. However, the robot cleaner is also capable to clean a cleanroom.
Kim also teaches in Fig. 2 and 6-7, the external device can be a phone or laptop which can be outside of the room or anywhere a wireless connection can reach.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 11 and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2012/0259481 A1).
Consider claim 1, Kim teaches a mobile monitoring device for monitoring controlled contamination areas (abstract), comprising: 
a motorized mobile structure configured to move within a clean room (paragraph 32 and Fig. 1 and 3, a robot cleaner comprises a contaminant degree detection unit detection unit 110 and a controller 120); 
a sampling unit positioned on said motorized mobile structure, configured to perform sampling operations of air and/or surfaces of said clean room and obtain sampling data (paragraph 33 and Fig. 3, the contaminant degree detection unit 110 includes an air detection sensor 111 configured to detect dust or specific materials including in the air at the periphery of the cleaning region); 
a central management and control unit operatively connected to said motorized mobile structure and to said sampling unit (paragraph 48 and Fig. 2, a remote controlling system of a robot cleaner comprises a robot cleaner 100 and a terminal device 200. The robot cleaner 100 searches for a region to be cleaned and creates a cleaning map with respect to the cleaning region. The robot cleaner 100 detects a contaminant degree of the cleaning region, thereby creating a contaminant degree map from the cleaning map. The terminal device 200 receives the contaminant degree map from the robot cleaner 100 creates a control command with respect to the robot cleaner and transmits the control command to the robot cleaner); 
wherein said motorized mobile structure is controlled by said central management and control unit to reach predefined points of said area (paragraph 49 and Fig. 4, the terminal device 200 includes a control module 210, a communication module 220 and a user interface module 230. The control module 210 is configured to create a control command by executing a remote control program. The communication module 220 is configured to receive the contaminant degree map from the robot cleaner, and transmit the control command to the robot cleaner. In paragraph 51, the user interface module 230 is provided with a plurality of buttons for starting, ending, charging, cleaning pattern setting, etc. and receives a command for controlling the robot cleaner from a user. Once a user inputs a control command for instructing the robot cleaner to run, to clean, etc. through the user interface module 230, the communication module 220 transmits the control command to the communication unit 130); and 
wherein said sampling unit is selectively activated and/or deactivated by said central management and control unit in correspondence with said predefined starting points of said sampling operations (paragraph 43, a user may directly input a control command to the robot cleaner through the input unit 170 or may input a command for instructing output of at least one information of the robot cleaner. The input unit 170 is provided with one or more input buttons. The input button may include an OK button for inputting a command for certifying detection information, obstacle information, position information, a cleaning region or a contaminant degree map and a cleaning map, and a setting button for inputting a setting command. Alternatively, the input button may include a resetting button for inputting a resetting command with respect to each information, a deletion button, a cleaning start button, a stop button, etc. the input unit 170 and the output unit 160 may be implemented as a touch screen for implementing both an input and an output) and 
a transceiver operatively connected to said central unit and configured to put said central management and control unit in communication with one or more external peripheral devices wherein said one or more external peripheral devices are located outside the cleanroom (paragraph 36 and fig. 3, the robot cleaner may further comprise a communication unit 130 configured to transmit the contaminant degree map to an external device. The communication unit 130 may be connected to the external device in one of a wired manner, a wireless manner, and a satellite communication manner. The communication unit 130 may perform a short-range communication by using one of a radio frequency communication, Bluetooth, an infrared ray communication, a wireless LAN and zigbee. The communication unit 130 may transmit a cleaning map, state information, etc. to the external device Fig. 2 and 6-7, the external device can be a phone or laptop which can be outside of the room).

Consider claim 3, Kim also teaches at least one memory unit operatively connected to at least one of said central management and control unit and said sampling unit, configured to store said sampling data (paragraph 44 ''The storage unit 180 is configured to store therein a control algorithm for driving the robot cleaner. The storage unit 180 is configured to store therein information on a contaminant degree, a contaminant degree map, and a contaminant (contamination material). The storage unit may store therein information on an obstacle detected by the obstacle detection unit 140, position information, a cleaning region, a cleaning map, etc.").

Consider claim 4, Kim also teaches a navigation unit connected to said central management and control unit, said navigation unit configured to transmits position data to said central management and control unit with respect to which said device is guided in said predefined points (paragraph 13, 35-36, 39-40, 50-51 and 53, the contaminant degree map is created based on position and transmitted).

Consider claim 5, Kim also teaches wherein said navigation unit comprises at least one location unit configured to emit and/or receive position data comprising location information (paragraph 13, 35-36, 39-40, 50-51 and 53, the contaminant degree map is created based on position and transmitted and the map includes location information).

Consider claim 6, Kim also teaches wherein said navigation unit comprises one or more navigation sensors located on said mobile structure and operatively connected to at least one of said central management and control unit and said location unit, said navigation sensors being configured to detect position data including proximity information (paragraph 6, 37 and 39, sensors detects the position of the position of the robot cleaner).

Consider claim 7, Kim also teaches at least one radiofrequency detection sensor operatively connected to said central management and control unit and configured to detect coded information and/or recordable data (paragraph 36, radio frequency is used for communication and RF communication is known to use coded information).

Consider claim 9, Kim also teaches at least one digital camera configured for the acquisition of images and video, operatively connected to said central management and control unit (paragraph 6 and 39, camera is used).

Consider claim 10, Kim also teaches at least one interface unit operatively connected to at least said central management and control unit and configured for interaction with a user (paragraph 42-43, input unit).

Consider claim 11, Kim also teaches a monitoring system for monitoring controlled contamination areas (para (0007] ''Therefore, an aspect of the detailed description is to provide a robot cleaner capable of creating a contaminant degree map by detecting contamination materials (contaminants) included in the air or on the bottom of a region to be cleaned (cleaning region).") comprising: 
at least one mobile monitoring device (para [0032] "Referring to FIGS. 1 and 3, a robot cleaner according to one embodiment of the present disclosure comprises a contaminant degree detection unit detection unit 110 and a controller 120.") comprising; 
a motorized mobile structure configured to move within a cleanroom (robot, para [0032] "Referring to FIGS. 1 and 3, a robot cleaner according to one embodiment of the present disclosure comprises a contaminant degree detection unit detection unit 110 and a controller 120."); 
a sampling unit positioned on said motorized mobile structure (contaminant degree detection unit 110), configured to perform sampling operations of air and/or surfaces of said area and obtain sampling data (para [0033] "Referring to FIG. 3, the contaminant degree detection unit 110 includes an air detection sensor 111 configured to detect dust or specific materials included in the air at the periphery of the cleaning region."); 
a central management and control unit (terminal device 200) operatively connected to said mobile structure and to said sampling unit (via the robot cleaner 100, para (0048] "Referring to FIG. 2, a remote controlling system of a robot cleaner according to one embodiment of the present disclosure comprises a robot cleaner 100 and a terminal device 200. The robot cleaner 100 searches for a region to be cleaned 
(cleaning region), and creates a cleaning map with respect to the cleaning region. And, the robot cleaner 100 detects a contaminant degree of the cleaning region, thereby creating a contaminant degree map from the cleaning map. The terminal device 200 receives the contaminant degree map from the robot cleaner 100, creates a control command with respect to the robot cleaner, and transmits the control command to the robot cleaner."); 
wherein said motorized mobile structure is controlled by said central management and control unit to reach predefined points of said area (starting, cleaning pattern setting, para (0049] "Referring to FIG. 4, the terminal device 200 includes a control module 210, a communication module 220 and a user interface module 230. The control module 210 is configured to create a control command by executing a remote control program. The communication module 220 is configured to receive the contaminant degree map from the robot cleaner, and transmit the control command to the robot cleaner."; para (0051] "The user interface module 230 is provided with a plurality of buttons for starting, ending, charging, cleaning pattern setting, etc., and receives a command for controlling the robot cleaner from a user. Once a user inputs a control command for instructing the robot cleaner to run, to clean, etc. through the user interface module 230, the communication module 220 transmits the control command to the communication unit 130."); 
wherein said sampling unit is selectively activated and/or deactivated by said central management and control unit in correspondence with said predefined starting points of said sampling operations (para [0043] "A user may directly input a control command to the robot cleaner through the input unit 170, or may input a command for instructing output of at least one information of the robot cleaner. The input unit 170 is provided with one or more input buttons. The input button may include an OK button for inputting a command for certifying detection information, obstacle information, position information, a cleaning region or a contaminant degree map and a cleaning map, and a setting button for inputting a setting command. Alternatively, the input button may include a resetting button for inputting a resetting command with respect to each information, a deletion button, a cleaning start button, a stop button, etc. The input unit 170 and the output unit 160 may be implemented as a touch screen for implementing both an input and an output.");
a data network in operational communication with the at least one mobile monitoring device (para [0036] "Referring to FIG. 3, the robot cleaner may further comprise a communication unit 130 configured to transmit the contaminant degree map to an external device. The communication unit 130 may be connected to the external device in one of a wired manner, a wireless manner, and a satellite communication manner. The communication unit 130 may perform a short-range communication by using one of a radio frequency (RF) communication, Bluetooth, an infrared ray communication, a wireless LAN and zigbee. The communication unit 130 may transmit a cleaning map, state information, etc. to the external device."); 
and an external peripheral device operationally connected to the data network (200b, 200c, fig 2),
wherein the external peripheral device is located outside the cleanroom (Fig. 2 and 6-7, the external device can be a phone or laptop which can be outside of the room).

Consider claim 16, Kim also teaches wherein the reference units are configured to communicate with the central management and control unit via a digital camera of the device (paragraph 36, infrared is used to for communication where infrared needs a camera to read the signal).

Consider claim 17, Kim also teaches at least one charging station operatively communicating with said device (para [0045] "The power unit 191 is provided with a chargeable power supply means, thereby supplying power into the robot cleaner. The power unit 191 is configured to supply power for moving the robot cleaner and performing a cleaning operation. If the remaining amount of power is not sufficient, the robot cleaner is moved to a charging plate to be supplied with a current."; para [0051] "The communication module 220 transmits the control command generated by the control module to the robot cleaner. The user interface module 230 is provided with a plurality of buttons for starting, ending, charging, cleaning pattern setting, etc., and receives a command for controlling the robot cleaner from a user.").

Consider claim 18, Kim also teaches wherein the device is configured such that when the quantity of energy of the device falls below a predefined level, the central management and control unit directs the mobile structure to the charging station and couples the device to the charging station (para [0045] "The power unit 191 is provided with a chargeable power supply means, thereby supplying power into the robot cleaner. The power unit 191 is configured to supply power for moving the robot cleaner and performing a cleaning operation. If the remaining amount of power is not sufficient, the robot cleaner is moved to a charging plate to be supplied with a current."; para [0051] "The communication module 220 transmits the control command generated by the control module to the robot cleaner. The user interface module 230 is provided with a plurality of buttons for starting, ending, charging, cleaning pattern setting, etc., and receives a command for controlling the robot cleaner from a user.").

Consider claim 19, Kim also teaches at least one sanitizing station operatively communicating with said device and configured to perform sanitizing and/or sterilization operations on said device (abstract, the cleaning part of the cleaner sanitizes).

Consider claim 21, Kim also teaches wherein the device is configured to navigate to predefined points of the area to be monitored and selectively activate the sampling unit at the predefined points (paragraph 13, 35-36, 39-40, 50-51 and 53, the contaminant degree map is created based on position and transmitted).

Consider claim 22, Kim also teaches wherein the device is configured to distinguish between viable particle and non-viable particles (paragraph 33, different particles including dust, particles, pollen, mites, virus, etc. can be detected).
Consider claim 23, Kim also teaches wherein the device includes a particle counter and a real-time viable particle counter (paragraph 12-14, the containment degree is determined reads on the particle counter).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0259481 A1) in view of Harwig et al. (US 2006/0293794 A1).
Consider claim 12, Kim does not disclose a plurality of reference units installed in the area to be monitored, each reference unit having a known position in a predefined reference system and configured to communicate with said device.
Harwig, further teaches a plurality of reference units installed in the area to be monitored, each reference unit having a known position in a predefined reference system and configured to communicate with said device (fig 13, para [0063], [0064] "The navigational system includes a number of RFID tags that are placed at selected locations in a room to be cleaned. For example, as indicated in FIG. 13, a set of RFID tags 90 w can be placed on the baseboard of a wall 92 of the room to be cleaned; another set of RFID tags 90 s can be placed at the entry to the room 96 adjacent steps 93. Yet another set of RFID tags 90 c can be placed on the legs of a chair 94 in the room to be cleaned. Still another set of RFID tags 90 r can be placed on the perimeter of a delicate rug 95. The tags 90 w could signal the device to spend longer along the wall to try to pick up crumbs that get caught along the edge of the room. This would be achieved by signaling a slow linear motion."). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include the above teachings for the purposes of to avoid problem areas where either the appliance could become stuck of damage (See Harwig para [0014]).

Consider claim 13, Harwig further teaches wherein the reference units comprise RFID systems (para [0063] "The navigational system includes a number of RFID tags that are placed at selected locations in a room to be cleaned.").

Consider claim 15, Harwig further teaches wherein the reference units are configured to communicate with the central management and control unit through the detection sensors via radio frequency transceivers (para [UU67J "FIG. 14 depicts an electrical schematic of an RFID tag such as 90 w, 90 s, 90 r or 90 c. There is optionally (but not necessarily) some form of battery power 116 which is connected by line 120 and line 122 to drive an integrated circuit transceiver chip 124. The IC transceiver chip 124 is connected to an antenna 128 which transmits RF signals from the IC transceiver chip 124 and receives incoming RF excitation signals.").

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0259481 A1) in view of Riehl (US 2015/0059120 A1).
Consider claim 14, Kim does not teach wherein the reference units comprise GPS systems.
Riehl further teaches wherein the reference units comprise GPS systems (paragraph 4, using GPS for location determining).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include the above teachings for the purposes of obtaining accurate positioning.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        7/15/22